IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-11486
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VINCENT AUBYN DELHALL, also
known as Sawyer,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:92-CR-365-D
                       - - - - - - - - - -
                        November 17, 1997

Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Vincent Aubyn Delhall, federal prisoner # 26013-083, appeals

the district court’s denial of his motion for leave to file an

out-of-time appeal.   Delhall did not file a notice of appeal

within the 60-day period established in Fed. R. App. P. 4(a) for

cases in which the United States is a party.     Delhall did not

file his motion for leave to file an out-of-time appeal within 30

days after the expiration of the applicable 60-day appeals period

as required by Fed. R. App. P. 4(a)(5).     He did not file his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-11486
                                -2-

motion for leave to file an out-of-time appeal either within

seven days after receiving notice of the entry of the district

court’s order or within 180 days of the entry of the district

court’s judgment as required by Fed. R. App. P. 4(a)(6).

Therefore, the district court did not abuse its discretion in

denying Delhall’s motion for leave to file an out-of-time appeal.

See Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1201 (5th

Cir. 1993); In re Jones, 970 F.2d 36, 39 (5th Cir. 1992).

Because Delhall did not file a timely notice of appeal and

because the district court did not abuse its discretion in

denying his motion for leave to file an out-of-time appeal, we

lack jurisdiction to review the district court’s denial of

Delhall’s 18 U.S.C. § 3582(c)(2) motion for reduction of his

sentence.   Accordingly, Delhall’s appeal is DISMISSED for lack of

jurisdiction.   Delhall’s motion for leave to proceed in forma

pauperis on appeal is DENIED as moot.

     APPEAL DISMISSED; IFP MOTION DENIED AS MOOT.